Citation Nr: 1420817	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  12-13 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The claimant served on active duty from January 16, 1976, to April 1, 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In April 2014, the appellant did not show for the video hearing he had requested in connection with his appeal.  Therefore, the Board considers this hearing request withdrawn.


FINDINGS OF FACT

1.  A September 2010 rating decision most recently denied the appellant's claim of service connection for asthma; the appellant did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the time of the final September 2010 rating decision is cumulative of that at the time of the prior final denial of the claim of service connection for asthma.


CONCLUSIONS OF LAW

1.  The September 2010 rating decisions is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has not been submitted sufficient to reopen a claim of service connection for asthma.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to applications to reopen, the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  Specifically, VA must notify a claimant of the evidence and information that is necessary to reopen the claim as well as notified of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit in light of the specific bases for the prior denial of the claim.

In this regard, the Board finds that a February 2012 letter, issued prior to the March 2012 rating decision, provided the appellant with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess and notice of the reason for the prior denial of the claim as required by the Court in Kent, supra.  Furthermore, the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter as well as the rating decision and the statements of the case.  Therefore, any error in a notice letter would be harmless.  

Regarding the duty to assist, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service records.  This includes the appellant's service treatment records and his records from the Richmond VA Medical Center.  

The Board also finds that VA's statutory duty to assist a claimant in the development of the previously finally denied claim of service connection for asthma by providing him with a VA examination does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here and therefore a VA examination with medical opinion is not required with respect to this claim.  

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the appellant's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The appellant and his representative contend, in substance, that the claimant's asthma was aggravated by his military service. 

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that a September 2010 rating decision most recently denied the claimant's application to reopen his claim of service connection for asthma and he did not appeal that denial.  Moreover, the record does not show that in the first post-rating decision year the appellant filed with VA statements or evidence that could constitute new and material evidence.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the September 2010 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The September 2010 rating decision denied the application to reopen his claim of service connection for asthma finding that it had not been aggravated by his military service.  The RO reached this conclusion because, while the record shows that he had a current problem with asthma, nothing in the record showed that his pre-existing asthma was aggravated by his military service.

Since this final decision, VA has received additional VA treatment records as well as written statements in support of the claim from the claimant, his family members, a friend, and his representative.  

As to the treatment records, it shows the appellant's continued post-service complaints and/or treatment for asthma.  However, the records do not show his pre-existing asthma was aggravated by his military service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Therefore, the Board finds that this additional evidence is cumulative of evidence previously considered and therefore it is not new and material.  38 C.F.R. § 3.156(a).

As to the written statements from the claimant, his family members, a friend, and his representative, these statements amount to nothing more than their continued claims that the claimant's pre-existing asthma was aggravated by his military service.  These claims were, in substance, before VA when it last denied the claim.  Then, as now, lay persons not trained in the field of medicine, to include the claimant, his family members, a friend, and his representative are not competent to offer an opinion regarding such a medical question as to whether pre-existing asthma was aggravated by military service because such an opinion requires medical training which they do not have.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Therefore, the newly received evidence tends to prove nothing that was not already previously shown.  That the claimant, his family members, a friend, and his representative continue to claim that the appellant's pre-existing asthma was aggravated by his two and a half months of active duty service is not new evidence within the context of 38 C.F.R. § 3.156(a).  Thus, because no new and material evidence has been received, the appeal must be denied.


ORDER

The application to reopen a claim of entitlement to service connection for asthma is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


